 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN REED,                                        No. 2:19-cv-0275 AC P
12                       Plaintiff,
13           v.                                          ORDER
14    ROBERT W. FOX, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with this civil rights action, requests

18   appointment of counsel. Plaintiff explains that he has relied on the help of another inmate to

19   prepare and file this request as well as his civil rights complaint, which is 121 pages including

20   exhibits, and names over 20 defendants. The court has not yet had an opportunity to screen the

21   complaint pursuant to 28 U.S.C. § 1915A. Plaintiff states that appointment of counsel is

22   warranted due to his medical needs and disabilities, including paraplegia, limited cognitive

23   abilities and developmental disabilities which “make it nearly impossible to adequately,

24   meaningfully, and effectively present the claims, arguments and supportive law to the facts of this

25   case, in a constitutional manner.” ECF No. 3 at 2.

26          Plaintiff is informed that district courts lack authority to require an attorney to represent

27   an indigent prisoner in a Section 1983 case. Mallard v. United States Dist. Court, 490 U.S. 296,

28   298 (1989). In certain exceptional circumstances, the district court may request the voluntary
                                                        1
 1   assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017
 2   (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). The test for
 3   exceptional circumstances requires the court to evaluate the plaintiff’s likelihood of success on
 4   the merits and the ability of the plaintiff to articulate his claims pro se in light of the complexity
 5   of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986);
 6   Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances common to most prisoners,
 7   such as lack of legal education and limited law library access, do not establish exceptional
 8   circumstances warranting appointment of counsel.
 9          At this time, the court finds plaintiff’s request for appointment of counsel premature.
10   The court has not yet had the opportunity to screen plaintiff’s lengthy and detailed complaint
11   pursuant 28 U.S.C. § 1915A, and therefore cannot assess whether the complaint states potentially
12   cognizable legal claims demonstrating a likelihood of success on the merits; whether the legal
13   claims are sufficiently complex to benefit from legal assistance; or whether plaintiff should be
14   able to pursue his allegations and claims pro se. For these reasons, pending screening of the
15   complaint, plaintiff’s motion for appointment of counsel will be denied without prejudice.
16          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for appointment of
17   counsel, ECF No. 3, is denied without prejudice.
18   DATED: September 26, 2019
19

20

21

22

23

24

25

26

27

28
                                                         2
